UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M.G., a minor, by and through his parent and
natural guardian R.G.; G.J., a minor, by and
through his parent and natural guardian, C.J.,
on behalf of themselves and a class of those
similarly situated; and BRONX                                     ORDER
INDEPENDENT LIVING SERVICES, a
nonprofit organization,                                      17 Civ. 5692 (PGG)

                       Plaintiffs,

             - against -

THE NEW YORK CITY DEPARTMENT
OF EDUCATION; THE CITY OF NEW
YORK; CARMEN FARIN A, in her official
capacity as Chancellor of the New York City
Department of Education,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that a conference will take place in this action on April 3,

2020 at 11 :00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York. It is further ORDERED that the stay in this case is

extended through April 6, 2020.

Dated: New York, New York
       March [0, 2020


                                                    SO ORDERED.



                                                   Paul G. Gardephe
                                                   United States District Judge
